IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-60671
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

                                versus

                              J. B. REED,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 3:01-CR-140-1-D
                      --------------------
                        February 13, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     J.B. Reed appeals his guilty-plea conviction of aiding and

abetting others in the distribution of cocaine base in violation of

18 U.S.C. § 841(a) and (b)(1)(C).        He argues that the district

court erred under U.S.S.G. § 1B1.3 in holding him accountable for

46.6 grams of cocaine base distributed by himself and his

co-defendants.      He argues there was no evidence to support a

finding that he was part of a conspiracy and, thus, that he should


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
be   held        accountable     for       the       conduct    of     his    co-defendants.

Alternatively, he argues that, even if there was an adequate

evidentiary basis for these facts in the presentence report (PSR),

he   rebutted       this      evidence      with       his     sworn    testimony     at     the

sentencing hearing and the Government did not offer anything to

controvert his rebuttal evidence.

       “[A]      defendant’s        base    offense         level    for     the   offense    of

conviction        must   be    determined        on     the    basis     of   all   ‘relevant

conduct’ as defined in U.S.S.G. § 1B1.3.”                        United States v. Vital,

68 F.3d 114, 117 (5th Cir. 1995).                     Relevant conduct includes “all

reasonably foreseeable acts and omissions of others in furtherance

of         the      jointly           undertaken               criminal            activity.”

U.S.S.G. § 1B1.3(a)(1)(B).                 We review for clear error the district

court’s determination of what constitutes relevant conduct. United

States v. Wall, 180 F.3d 641, 644 (5th Cir. 1999).

       The PSR described a conspiracy to distribute cocaine base

which included Reed, his brother, and two other individuals.                                 The

PSR indicated that there was an investigation of the conspiracy and

Reed’s involvement from May 8, 2001, until June 26, 2001.                             The PSR

also detailed the amount of drugs that were distributed by the

members of the conspiracy during that time.

       A     defendant        who     objects          to     the      sentencing     court’s

consideration of information in the PSR bears the burden of proving

that       the    information       is     “materially          untrue,       inaccurate     or

unreliable.”        United States v. Angulo, 927 F.2d 202, 205 (5th Cir.

                                                 2
1991).          The only evidence offered by Reed to demonstrate that the

statements in the PSR were unreliable, untrue, or inaccurate was

his self-serving testimony that he was not involved in the stated

conspiracy.                   The district court obviously did not find Reed’s

testimony credible, and we will not disturb this credibility

determination by the district court. See United States v. Edwards,

65 F.3d 430, 432 (5th Cir. 1995); see also 18 U.S.C. § 3742(e).

          Accordingly, based on the information contained in the PSR,

the district court did not clearly err in holding Reed accountable

for 46.6 grams of cocaine base.                    Reed’s sentence is therefore

AFFIRMED.




G:\OPIN-SC\02-60671.opn.wpd                    3